DETAILED ACTION
This Office action is responsive to Applicant’s remarks submitted July 14, 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 2, 5-12, 14, 15, 17-21, 23, and 31 are currently pending (claims 17- 21, 23, and 31 are withdrawn from consideration).

Response to Arguments
2.	Applicant argues the prior art of record fails to teach “wherein the density of the particular user equipment which transmit information in unit time in the region is a ratio of a number of the particular user equipment which, in the unit time, are in the communication state in which the particular user equipment transmit the information in the region to a road area of the region”. Applicant acknowledges that Kim teaches various “road-related parameters” and “vehicle-related parameters,” but states the former is “separate” from the latter, and “in particular from the density” (Remarks, p. 9). The Examiner has carefully considered this argument, but respectfully disagrees.
	First, the Examiner notes Kim explicitly discusses the said parameters are used as a basis for resource configuration (i.e. configuration of a vehicle communication resource pool) ([0110]). Second, Kim implies more than one of the parameters may be used as the basis for configuration ([0110]: “…based on at least one following parameter [sic]”). Furthermore, the “density” parameter is described as “the number of vehicles (or, OBUs, UEs) per unit area” ([0112]). In this context, the “area” is independent from the number of vehicles. Still further, the road-related parameters described in Kim ([0111] e.g. the width of roadway, number of roadways, or number of intersections, etc.) each constitute “a road area” as claimed. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to implement one of the said road areas of Kim as the area used to determine vehicle density, in order to ensure relevancy of the data used for resource allocation (i.e. because the resources pertain to devices traveling on the road). 
	Applicant then argues that the other references set forth in the previous Office action fail to cure the deficiency of Kim (Remarks, p. 9). The Examiner respectfully notes that while Carnelli was relied upon to teach demand as a reflection by connected devices, Carnelli also teaches wherein the demand is a function of an area ([0022]-[0023]). For at least these reasons, the previously set forth references substantially teach the claims as newly amended.
	Nevertheless, in an attempt to promote compact prosecution, an alternative rejection is provided below rendering Applicant’s argument(s) moot.

	The Examiner notes that the rejection of claim 12 has been reconsidered and is withdrawn.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 1, 2, 9-11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2019/0261214 (hereinafter “Kim”), in view of U.S. Publication No. 2015/0326668 (hereinafter “Mader”), in further view of U.S. Publication No. 2018/0098227 (hereinafter “Carnelli”), in further view of U.S. Publication No. 2010/0124933 (hereinafter “Chowdhury”), and alternatively in further view of U.S. Publication No. 2010/0124933 (hereinafter “Chowdhury”).

Regarding claim 1: Kim teaches an apparatus for network management side in a wireless communication system, comprising: circuitry configured to
acquire a user feature of particular user equipment in a region served by the wireless communication system, which is related to distribution of the particular user equipment (See, e.g., [0110]-[0118]; parameters related to UE distribution in an area are communicated to the base station.); and
determine, based on the user feature, division of resources in a wireless transmission resource pool to be used by the particular user equipment (See, e.g., [0116]-[0124]; resources are determined accordingly; note vehicle communication resource pool configuration.),
wherein the circuitry is configured to determine that the acquired distribution [feature] exceeds a predetermined range and to determine the division of resources in response to a determination that the acquired distribution [feature] exceeds the predetermined range (See, e.g., [0116]-[0132]; note, e.g., [0117] – comparison of vehicle density to a predefined threshold.);
wherein the user feature of the particular user equipment is a density of the particular user equipment which transmit information in unit time in the region, and wherein the density of the particular user equipment which transmit information in unit time in the region is a ratio of a number of the particular user equipment which transmit the information in the unit time in the region to a road area of the region (See, e.g., Kim: [0052], [0112], [0121], and [0123]. Note also the explanation set forth above in section 2).
	Kim does not explicitly state reconfiguring the resources. That is, Kim does not explicitly state basing the determination on a change of the acquired distribution feature. To the extent this function is not inherent or taught in the system Kim, Mader nevertheless teaches dynamic resource allocation, as well as vehicle distribution considerations (See, e.g., [0054] and [0060].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Mader, such as the resource adaptation functionality, within the system Kim, in order to update or reconfigure the resources when the said parameters change.
	Kim modified by Mader may teach or imply wherein the density of the user equipment reflects the users that are connected. For instance, Kim implements vehicle-related parameters such as the density of vehicles in an area (e.g. [0112]). This value is a communicated parameter indicative of devices in communication state. Kim and Mader also teach updating parameters for resource allocation (See, e.g., Kim [0085], [0088] – updated latest information is utilized; also Mader [0054] – evaluation is based on updated events). However, Kim modified by Mader does not explicitly state wherein the density feature of the user equipment is with respect to equipment “in a communication state” and “wherein the density of the particular user equipment is updated in response to starting or stopping transmission by the particular user equipment.” Nevertheless, Carnelli teaches this feature (See, e.g., [0022]-[0024], [0064], [0101] and/or [0156]; regional demand is determined according to parameters indicating the number of devices currently connected.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Carnelli, such as the demand determination functionality, within the system Kim modified by Mader, in order to allocate resources effectively.
	Kim modified by Mader and Carnelli teaches trigger based updating, but does not explicitly state updating periodically also. However, this feature is taught by Chowdhury (See, e.g., [0031]; note both periodic and trigger based updating can be implemented). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Chowdhury, such as the updating functionality, within the system Kim modified by Mader and Carnelli, in order to improve network state consistencies.
	Alternatively, and only to the extent Kim modified by Mader, Carnell, and Chowdhury fail to render obvious (note the explanation set forth above in section 2) or inherently teach wherein the ratio includes a “road area,” this feature is nevertheless taught in Matsur (See, e.g., [0045] and [0079]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Matsur, such as the respective calculation(s) within a delineated portion of road, within the system Kim modified by Mader, Carnell, and Chowdhury, in order to ensure proper resource allocation pertaining to the said portion of road.

Regarding claim 2: Kim modified by Mader, Carnell, Chowdhury, and Matsur further teaches a transceiving unit, configured to transmit information on the division determined by the determining unit to the particular user equipment (See, e.g., Kim: [0123].).

Regarding claim 9: Kim modified by Mader, Carnell, Chowdhury, and Matsur further teaches further teaches wherein information on the division comprises a division granularity of the wireless transmission resource pool in a spectrum dimension, wherein the wireless transmission resource pool is divided into a plurality of basic resource units in accordance with the division granularity, and each of the particular user equipment communicates using one of the basic resource units (See, e.g., Kim [0123] and [0170].).

Regarding claim 10: Kim modified by Mader, Carnell, Chowdhury, and Matsur further teaches wherein the division granularities are in one to one correspondence with configuration schemes of the basic resource units in the wireless transmission resource pool (See, e.g., Hu [0025]; Kim [0123]-[0132].). 

Regarding claim 11: Kim modified by Mader, Carnell, Chowdhury, and Matsur further teaches wherein the division granularity is set so that the larger the density of the particular user equipment in the region is, and the higher a message admission rate is, the finer the division granularity is (See, e.g., Kim [0110]-[0117].).

Regarding claim 14: Kim modified by Mader, Carnell, Chowdhury, and Matsur further teaches wherein the acquiring unit is configured to acquire the user feature from a central management apparatus, which coordinates operations of a plurality of wireless communication systems in the region (See, e.g., Kim: [0134].).

Regarding claim 15: Kim modified by Mader, Carnell, Chowdhury, and Matsur further teaches wherein the particular user equipment are vehicle-to-vehicle user equipment or user equipment of a wireless communication system having a priority access license in a spectrum access system (See, e.g., Kim: [0110]-[0118], [0123].).

8.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Mader, in further view of Carnelli, in further view of Chowdhury, in further view of Matsur, and in further view of U.S. Patent No. 9,043,274 (hereinafter “Cheng”).

Regarding claim 5: Kim modified by Mader, Carnell, Chowdhury, and Matsur substantially teaches the apparatus as set forth above regarding claim 1. Kim modified by Mader, Carnell, Chowdhury, and Matsur further teaches a storage unit, configured to store and update the user feature of the particular user equipment, which is related to the distribution of the particular user equipment (See, e.g., Kim: figure 3, item 260. See also Kim: [0083]-[0085].). Kim modified by Mader, Carnell, Chowdhury, and Matsur may teach, imply, and/or inherently include the function “to query the user feature in the storage unit,”but this feature is not explicitly stated therein. However, this function is taught by Cheng (See, e.g., col. 10, lines 12-31.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Cheng, such as the signaling and access functionality, within the system of Kim modified by Mader, Carnell, Chowdhury, and Matsur, in order to update configuration data.

9.	Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Mader, in further view of Carnelli, in further view of Chowdhury, in further view of Matsur, and in further view of one of either U.S. Patent No. 9,094,831 (hereinafter “Borran”) or U.S. Publication No. 2017/0181154 (hereinafter “Zhou”).

Regarding claim 6: Kim modified by Mader, Carnell, Chowdhury, and Matsur substantially teaches the apparatus as set forth above regarding claim 1. Kim modified by Mader, Carnell, Chowdhury, and Matsur further teaches “wherein the particular user equipment comprise first particular user equipment served by the wireless communication system and second particular user equipment served by a second wireless communication system, a region served by the second wireless communication system is at least partially overlapped with the region served by the wireless communication system, and wherein the acquiring unit is configured to: for the overlapped region, acquire a first user feature of the first particular user equipment which is related to distribution of the first particular user equipment and a second user feature of the second particular user equipment which is related to distribution of the second particular user equipment, and acquire a user feature of particular user equipment in the overlapped region which is related to distribution of the particular user equipment in the overlapped region,” (See, e.g., Kim [0005], [0085], and figure 1.). Kim modified by Mader, Carnell, Chowdhury, and Matsur may teach or imply (by virtue of parameter considerations in adjacent and/or overlapping regions), but fails to explicitly state combining the first user feature and the second user feature. However, Borran teaches this feature (See, e.g., col. 1, line 52- col. 2, line 20.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Borran, such as the combining and/or aggregation functionality, within the system of Kim modified by Mader, Carnell, Chowdhury, and Matsur, in order to adapt resource utilization.
Alternatively, Zhou teaches this feature (See, e.g., [0199].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Zhou, such as the combining and/or aggregation functionality, within the system of Kim modified by Mader, Carnell, Chowdhury, and Matsur, in order to adapt resource utilization.

Regarding claim 7: Kim modified by Mader, Carnell, Chowdhury, Matsur, and either Borran or Zhou, further teaches wherein the acquiring unit is configured to acquire the second user feature from the second wireless communication system and provide the first user feature to the second wireless communication system (See, e.g., Hu [0005]-[0011], [0019], [0046]; also Kim [0005], [0085], and figure 1.). The motivation for modification set forth above regarding claim 1 is applicable to claim 7.

Regarding claim 8: Kim modified by Mader, Carnell, Chowdhury, Matsur, and either Borran or Zhou, further teaches wherein the first user feature and the second user feature are respectively updated in at least one of the following manners: being updated in response to an access operation or a disconnection operation of each of the particular user equipment, and being updated periodically (See, e.g., Kim [0110]-[0116]; note also the explanation set forth above regarding claim 1; discussed parameters have bases in connection or disconnection operations). The motivation for modification set forth above regarding claim 1 is applicable to claim 8.

Allowable Subject Matter
10.	Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS SLOMS/            Primary Examiner, Art Unit 2476